DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended, claims 7-20 are canceled. Claims 21-34 are new. Claims 1-6 and 21-34 are pending and addressed below. 
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. Applicant argues that at no point during proximal pulling of the delivery sheath does any part of Sepetka’s implant collapse relative to another part of Sepetka’s implant. This is not persuasive, FIG. 3C shows a “back-flip” of the implant which seals the neck of the aneurysm in accordance with the passive deployment or memory-activated deployment procedure. After the implant has been deployed and is in an opened-umbrella position in the sac of the aneurysm, the implant is flipped backwards (or placed in an inverted-umbrella position) by pulling the delivery sheath 205 back. This pull-back action causes the frame arms of the implant to fully expand. The flow of blood inside the aneurysm moves the frame arms outward and upward, and the frame arms flip inside against the wall of the aneurysm, thereby triggering formation of an internal cup. This back-flip motion causes the collapse of the distal wall (distal wall adjacent frame arms, Fig. 3C, Paragraph 0188) of the occlusive member (200) towards the proximal wall (proximal wall adjacent frame arms, Fig. 3C, Paragraph 0188).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the shaft" in line 15 of claim 27.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner is interpreting the limitation as “the elongated shaft”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 22-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sepetka et al. (U.S. Patent Publication No. 2008/0281350 A1). Sepetka et al. is cited in the previous office action. 
Regarding claim 1, Sepetka et al. discloses a system comprising: an elongate shaft (210) defining a lumen (interior lumen of 210); an elongate member (205) slidably disposed (Figs. 3A-3C, Paragraph 0185) within the lumen (interior lumen of 210) of the elongate shaft (210), the elongate member (205) having a proximal end region (proximal end region of 205) and a distal end region (distal end region of 205), wherein the distal end region (distal end region of 205) is configured to be intravascularly position at or within an aneurysm cavity (220, Figs. 3A-3C); an occlusive member (200) constrained within (Fig. 3A, Paragraph 0185) the lumen (interior lumen of 210) of the shaft (210), the occlusive member (200) including a proximal end portion (proximal end portion of 200) having an opening (center ring, Figs. 3D-3E, Paragraphs 0190-0191) and a distal end portion (distal end portion of 200) detachably coupled (Fig. 3E, Paragraph 0191) to the distal end region (distal end region of 205) of the elongate member (205), wherein the elongate member (205) extends through (Figs. 3A-3B) the opening (center ring, Figs. 3D-3E, Paragraphs 0190-0191) wherein pushing (Figs. 3A-3C, Paragraphs 0185-0186) the elongate member (205) from a distal opening (distal opening of 210, Fig. 3B) in the elongate shaft (210) pulls (Fig. 3B, Paragraph 0186) the occlusive member (200) distally through (Figs. 3A-3C) the distal opening (distal opening of 210, Fig. 3B) to expel (Figs. 3A-3E) the occlusive member (200) from the shaft (210) and allow the occlusive member (200) to expand (Figs. 3B-3C, Paragraph 0188) to a first expanded state (Fig. 3B) in which the occlusive member (200) has a first shape (Fig. 3B), and wherein, when the occlusive member (200) is in the first expanded state (Fig. 3B) in the aneurysm cavity (220) and coupled to (Fig. 3B, Paragraph 0186) the elongate member (205), proximal movement (Paragraphs 0186 and 0188) of the elongate member (205) collapses a distal wall (distal wall adjacent frame arms, Fig. 3C, Paragraph 0188) of the occlusive member (200) towards a proximal wall (proximal wall adjacent frame arms, Fig. 3C, Paragraph 0188) of the occlusive member (200), thereby transforming (Fig. 3C, Paragraph 0188) the occlusive member (200) into a second expanded state (Fig. 3C) in which the occlusive member (200) has a shape (Fig. 3C) different (Fig. 3C, Paragraph 0188) than the first shape (Fig. 3B). (Figs. 3A-3E, Paragraphs 0185-0191).
Regarding claim 2, Sepetka et al. discloses the system of Claim 1, further comprising an embolic element (215) configured to be delivered to (Fig. 3D) the aneurysm cavity (220) through the elongate member (205) while the elongate member (205) is coupled to (Fig. 3D, Paragraph 0190) the distal end portion (distal end portion of 200) of the occlusive member (200). (Fig. 3D, Paragraph 0190). 
Regarding claim 3, Sepetka et al. discloses the system of Claim 2, wherein the embolic element (215) is a liquid embolic, one or more embolic coils (Paragraph 0190), or both. (Fig. 3D, Paragraph 0190).
Regarding claim 4, Sepetka et al. discloses the system of Claim 1, wherein a portion of the occlusive member (200) surrounding the elongate member (205) at the opening (center ring, Figs. 3D-3E, Paragraphs 0190-0191) is configured to slide relative to (Figs. 3B-3C, Paragraph 0188) the elongate member (205) as the occlusive member (200) self-expands (Fig. 3C, Paragraph 0188). (Figs. 3B-3C, Paragraphs 0188 and 0190-0191). 
Regarding claim 5, Sepetka et al. discloses the system of Claim 1, wherein the occlusive member (200) comprises one or more preferential bending regions (bending portions at frame arms, Paragraphs 0186 and 0188) about all or a portion (Fig. 3B) of the circumference (circumference of 200) of the occlusive member (200). (Fig. 3B, Paragraph 0186 and 0188)
Regarding claim 6, Sepetka et al. discloses the system of Claim 5, wherein all (Paragraph 0189) or a portion of the one or more preferential bending regions (bending portions at frame arms, Paragraphs 0186 and 0188) comprise a radiopaque material (Paragraph 0189). (Paragraph 0189). 
Regarding claim 22, Sepetka et al. discloses the system of Claim 1, wherein the first expanded state (Fig. 3B) is a globular shape (Fig. 3B, Paragraph 0188) and the second expanded state (Fig. 3C) is a bowl shape (Fig. 3C, Paragraph 0188). (Figs. 3B-3C, Paragraph 0188).
Regarding claim 23, Sepetka et al. discloses the system of Claim 1, wherein the distal wall (distal wall adjacent frame arms, Fig. 3C, Paragraph 0188) conforms to (Paragraph 0122) the proximal wall (proximal wall adjacent frame arms, Fig. 3C, Paragraph 0188) when the occlusive member (200) is in the second expanded state (Fig. 3C). (Fig. 3C, Paragraphs 0122 and 0188). 
Regarding claim 24, Sepetka et al. discloses the system of Claim 1, wherein the occlusive member (200) comprises a plurality of braided filaments (Paragraph 0093). (Paragraph 0093). 
Regarding claim 25, Sepetka et al. discloses the system of Claim 1, wherein the proximal end portion (proximal end portion of 200) of the occlusive member (200) does not include a connector. (Examiner notes the occlusive member is formed from a shape memory material, and the arms expand when released from the delivery device see Paragraph 0186). 
Regarding claim 26, Sepetka et al. discloses the system of Claim 1, wherein, in the second expanded state (Fig. 3C) the occlusive member (200) comprises at least two mesh layers (Paragraph 0122), and wherein the occlusive member (200) is configured to be positioned in the aneurysm (Fig. 3C) such that the at least two mesh layers (Paragraph 0122) are positioned at a neck of the aneurysm (Fig. 3C). (Fig. 3C, Paragraph 0122). 
Regarding claim 27, Sepetka et al. discloses a system comprising: an elongate shaft (210) defining a lumen (interior lumen of 210); an elongate member (205) slidably disposed (Figs. 3A-3C, Paragraph 0185) within the lumen (interior lumen of 210) of the elongate shaft (210), the elongate member (205) having a proximal end region (proximal end region of 205) and a distal end region (distal end region of 205), wherein the distal end region (distal end region of 205) is configured to be intravascularly position at or within an aneurysm cavity (220, Figs. 3A-3C); an occlusive member (200) constrained within (Fig. 3A, Paragraph 0185) the lumen (interior lumen of 210) of the shaft (210), the occlusive member (200) including a proximal end portion (proximal end portion of 200) having an opening (center ring, Figs. 3D-3E, Paragraphs 0190-0191) and a distal end portion (distal end portion of 200) detachably coupled (Fig. 3E, Paragraph 0191) to the distal end region (distal end region of 205) of the elongate member (205), wherein the elongate member (205) extends through (Figs. 3A-3B) the opening (center ring, Figs. 3D-3E, Paragraphs 0190-0191) and wherein, when the occlusive member (200) is constrained within (Fig. 3A) the lumen (interior lumen of 210) of the elongate shaft (210), the distal end portion (distal end portion of 200) is distal of the proximal end portion (proximal end portion of 200), wherein pushing (Paragraph 0185) the elongate member (205) from a distal opening (distal opening of 210, Fig. 3B) in the elongate shaft (210) pulls the occlusive member (200) distally through the distal opening (distal opening of 210, Fig. 3B) to expel the occlusive member (200) from the shaft (210) and allow the occlusive member (200) to expand to an expanded state (Fig. 3C). (Figs. 3A-3E, Paragraphs 0185-0191).
Regarding claim 28, Sepetka et al. discloses the system of Claim 27, further comprising an embolic element (215) configured to be delivered to (Fig. 3D) the aneurysm cavity (220) through the elongate member (205) while the elongate member (205) is coupled to (Fig. 3D, Paragraph 0190) the distal end portion (distal end portion of 200) of the occlusive member (200). (Fig. 3D, Paragraph 0190). 
Regarding claim 29, Sepetka et al. discloses the system of Claim 28, wherein the embolic element (215) is a liquid embolic, one or more embolic coils (Paragraph 0190), or both. (Fig. 3D, Paragraph 0190).
Regarding claim 30, Sepetka et al. discloses the system of Claim 27, wherein a portion of the occlusive member (200) surrounding the elongate member (205) at the opening (center ring, Figs. 3D-3E, Paragraphs 0190-0191) is configured to slide relative to (Figs. 3B-3C, Paragraph 0188) the elongate member (205) as the occlusive member (200) self-expands (Fig. 3C, Paragraph 0188). (Figs. 3B-3C, Paragraphs 0188 and 0190-0191). 
Regarding claim 31, Sepetka et al. discloses the system of Claim 27, wherein the occlusive member (200) comprises one or more preferential bending regions (bending portions at frame arms, Paragraphs 0186 and 0188) about all or a portion (Fig. 3B) of the circumference (circumference of 200) of the occlusive member (200). (Fig. 3B, Paragraph 0186 and 0188)
Regarding claim 32, Sepetka et al. discloses the system of Claim 31, wherein all (Paragraph 0189) or a portion of the one or more preferential bending regions  (bending portions at frame arms, Paragraphs 0186 and 0188) comprise a radiopaque material (Paragraph 0189). (Paragraph 0189). 
Regarding claim 33, Sepetka et al. discloses the system of Claim 27, wherein the occlusive member (200) comprises a plurality of braided filaments (Paragraph 0093). (Paragraph 0093). 
Regarding claim 34, Sepetka et al. discloses the system of Claim 27, wherein the proximal end portion (proximal end portion of 200) of the occlusive member (200) does not include a connector. (Examiner notes the occlusive member is formed from a shape memory material, and the arms expand when released from the delivery device see Paragraph 0186). 
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/
Primary Examiner, Art Unit 3771